UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8004


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISAAC LEE WOODS; REGINA BAILEY WOODS,

                Defendants - Appellants.



                             No. 10-6039


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISAAC LEE WOODS; REGINA BAILEY WOODS,

                Defendants - Appellants.



Appeals from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:05-cr-00131-FL-1)


Submitted:   April 8, 2010                  Decided:     May 7, 2010


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Isaac Lee Woods, Regina Bailey Woods, Appellants Pro Se.   S.
Katherine Burnette, Edward D. Gray, Assistant United States
Attorneys, Clay Campbell Wheeler, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In    these       consolidated         appeals,     Isaac    Lee        Woods   and

Regina     Bailey          Woods    challenge        two    district         court     orders

disposing of several of their post-judgment motions and their

objections       to    the    United       States’    attempt    to     collect       on    the

judgment of restitution.             We affirm.

            We find no error in the United States’ decision not to

commence     a    separate         civil    action     in     order     to    enforce       the

judgment of restitution.                 We further note there was no clear

error by the district court finding that there was nothing to

suggest an improper criminal investigation by the United States

instead of a legitimate attempt to collect on the judgment of

restitution.

            We        have    reviewed       the     record     and     affirm        on    the

reasoning of the district court.                      See United States v. Woods,

No. 5:05-cr-00131-FL-1 (E.D.N.C. Oct. 23, 2009; Dec. 28, 2009).

We also deny the Woods’ motion for a copy of a transcript of the

October 8, 2009 hearing prepared at the Government’s expense and

their    motion       to     expedite.        We     dispense    with        oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                     AFFIRMED



                                              3